Name: Council Decision (CFSP) 2018/997 of 13 July 2018 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: Africa;  politics and public safety;  social affairs
 Date Published: 2018-07-16

 16.7.2018 EN Official Journal of the European Union L 178/7 COUNCIL DECISION (CFSP) 2018/997 of 13 July 2018 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1) establishing a European Union CSDP mission in Niger to support the capacity building of the Nigerien security actors to fight terrorism and organised crime (EUCAP Sahel Niger). (2) On 18 July 2016, the Council adopted Decision (CFSP) 2016/1172 (2) extending EUCAP Sahel Niger until 15 July 2018. On 11 July 2017, the Council adopted Decision (CFSP) 2017/1253 (3) providing for a financial reference amount for EUCAP Sahel Niger until 15 July 2018. (3) EUCAP Sahel Niger and the reference amount provided therefor should be extended until 30 September 2018. (4) Decision 2012/392/CFSP should therefore be amended accordingly. (5) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/392/CFSP is amended as follows: (1) in Article 13(1), the last sub-paragraph is replaced by the following: The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2017 to 30 September 2018 shall be EUR 31 000 000.; (2) in Article 16, the second sentence is replaced by the following: It shall apply until 30 September 2018.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2018. Done at Brussels, 13 July 2018. For the Council The President H. LÃ GER (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision (CFSP) 2016/1172 of 18 July 2016 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 193, 19.7.2016, p. 106). (3) Council Decision (CFSP) 2017/1253 of 11 July 2017 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 179, 12.7.2017, p. 15).